EXHIBIT 10.6
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.







AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT1. CONTRACT ID CODEPAGE OF
PAGES12
2. AMENDMENT/MODIFICATION NO.
P00023
3. EFFECTIVE DATE
06/15/2020
4. REQUISITION/PURCHASE REQ. NO.
5. PROJECT NO. (If applicable)
6. ISSUED BY    CODEASPR-BARDA
7. ADMINISTERED BY (If other than Item 6) CODE
ASPR-BARDA02ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201ASPR-BARDA
330 Independence Ave., SW, RM G640
Washington DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(x)9A. AMENDMENT OF SOLICITATION NO.


EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC
EMERGENT MANUFACTURING OPERATIONS B
5901 E LOMBARD ST
BALTIMORE, MD 212246824
9B. DATED (SEE ITEM 11)
x10A. MODIFICATION OF CONTRACT/ORDER NO.
HHSO100201200004I
10B. DATED (SEE ITEM 13)
CODE 1410445
FACILITY CODE06/15/201211. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers     is extended, is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning _________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or
(c) By separate letter or electronic communication which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by letter or electronic communication, provided each letter or electronic
communication makes reference to the solicitation and this amendment, and is
received prior to the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
x
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation data, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).


C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:


D. OTHER (Specify type of modification and authority)


E. IMPORTANT: Contractor is not, is required to sign this document and return
____________ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: [**]
DUNS Number: [**]


The purpose of this modification is to correct an administrative error made
under Mod P00022. CLINS 0031, 0032, 0033, and 0034 were not activated in PRISM
under Mod P00022. This modification activates CLINS, 0031, 0032, and 0034.


All other terms and conditions remain the same and in full force and effect.


Chane Item 31 to read as follows (amount shown is the obligated amount) :
Continued . . .


Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print).


16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)


Jeffrey R. Schmidt
15B. CONTRACTOR/OFFEROR




    
(Signature of person authorized to sign)
15C. DATE SIGNED




Digitally signed by [**[-S
Date: 2020.08.03 13:34:14 -04’00’
16B. UNITED STATES OF AMERICA
/s/ Jeffrey R. Schmidt
    
(Signature of Contracting Officer)
16C. DATE SIGNED


07/22/2020

Previous edition unusable    STANDARD FORM 30 (Rev. 11/2016)
    Prescribed by GSA     FAR (48 CFR) 53.243






--------------------------------------------------------------------------------




CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201200004I/P00023
PAGE OF22
NAME OF OFFEROR OR CONTRACTOR
EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC 1410445
ITEM No.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)




--------------------------------------------------------------------------------



31




32




33


34
Option Period VIII - Core Services Readiness
Change Item 32 to read as follows (among shown is the obligated amount):
Option Period VIII – Pandemic Influenza Vaccine Readiness
Change Item 33 to read as follows (amount shown is the obligated amount):
Option Period VIII – Workforce Development
Change Item 34 to read as follows (amount shown is the obligated amount):
Option Period VIII – Services Task/Delivery Orders
































--------------------------------------------------------------------------------



NSN 7540-01-152-8067    OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

